Citation Nr: 1411110	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-02 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which confirmed and continued the previously denied claim of entitlement to service connection for bilateral flat feet on the basis that no new and material evidence had been received to reopen the Veteran's claim.

In August 2012, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript has been associated with the claims folder

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As will be discussed below, the issue of entitlement to service connection for bilateral flat feet is being reopened.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  A May 2008 decision denied service connection for a bilateral flat foot disorder on the basis that there was no new evidence showing that the disorder was caused or worsened by service. 

2.  The additional evidence received since May 2008 regarding a bilateral flat foot disorder is new and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2008decision that denied service connection for a bilateral flat foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  New and material evidence to reopen the Veteran's claim for service connection for a bilateral flat foot disability has been received.  38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  In light of the fact that the claim of service connection for a bilateral foot disorder is being reopened and remanded for further development, the Board finds that further discussion of VCAA at this time is unnecessary.



New and Material Evidence

The Veteran filed a claim for service connection for a bilateral flat foot disability and was denied in a May 2008 rating decision on the basis that the Veteran's bilateral flat foot preexisted service and did not experience any increase in severity in service.  The Veteran did not appeal the May 2008 rating decision and the decision became final.

The Veteran sought to reopen his claim for service connection for a bilateral foot condition in September 2010.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the claims file since the May 2008 rating decision includes the August 2012 testimony of the Veteran where he testified that he experienced foot pain in service that worsened throughout his service. 

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Furthermore, presuming the credibility of such evidence of the purposes of reopening, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing this claim.  Consequently, the Board finds that the claim is reopened, and the now reopened claim will be discussed in further detail below.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for bilateral flat feet, is reopened; to this extent only, the appeal is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for bilateral flat feet.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran claims that his military service aggravated his preexisting flat foot (pes  planus) condition.  Specifically, he contends that his feet did not bother him prior to service but began hurting during his service and continued thereafter.

A January 1959 induction examination noted that the Veteran had asymptomatic pes planus.

Most recently, private treatment records have demonstrated that the Veteran has bilateral plantar fasciitis, calcaneal bursitis and calcaneal spurs.

The Veteran has yet to undergo a VA examination and there is no medical opinion of record which addresses whether the Veteran's service permanently aggravated this preexisting bilateral foot disability beyond the natural progress of the disease.

As there is evidence that the Veteran has a current bilateral flat foot disability and he also had an asymptomatic pes planus disability that preexisted his service, the Board finds that a VA examination is warranted so an examiner can provide an opinion as to whether any bilateral foot disability that preexisted service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for bilateral flat foot disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed bilateral foot disability.  Based on a review of the record and an examination of the Veteran, the physician should offer a response to the following inquiries:

a) diagnose all foot disabilities shown to exist, to include, if applicable, pes planus.

b) As to pes planus, offer an opinion as to whether the preexisting condition underwent any increase in service beyond its natural progression, or was otherwise aggravated by service.

c) As to any other disease or disability identified in a foot, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active service/active duty; or is in any other way causally related to his periods of active service/active duty.

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewing, including service treatment records and post-service private treatment records.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


